Case 4:18-cv-00442-ALM-CMC Document 150 Filed 06/08/20 Page 1 of 3 PageID #: 7855



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

   ED BUTOWSKY,                                   §
                                                  §
          Plaintiff,                              §
   V.                                             §         CASE NO. 4:18-cv-00442-ALM
                                                  §
   DAVID FOLKENFLIK; NATIONAL                     §
   PUBLIC RADIO, INC.; EDITH                      §
   CHAPIN; LESLIE COOK; and                       §
   PALLAVI GOGOI,                                 §
                                                  §
          Defendants.                             §


          UNOPPOSED MOTION FOR LEAVE TO FILE REPLY IN SUPPORT OF
          OBJECTIONS TO ORDER ON MOTION FOR LEAVE TO DESIGNATE
                        RESPONSIBLE THIRD PARTIES

         Defendants David Folkenflik, National Public Radio, Inc., Edith Chapin, Leslie Cook, and

  Pallavi Gogoi (“Defendants”) hereby submit this Unopposed Motion for Leave to File Reply in

  Support of Objections to Order on Motion for Leave to Designate Responsible Third Parties

  (“Motion”). On March 28, 2020, the Magistrate Judge erred in recommending that the Court deny

  in part Defendants’ Motion for Leave to Designate Responsible Third Parties (Dkt. 130).

  Defendants have filed objections to the Magistrate Judge’s order (Dkt. 135), and Plaintiff Ed

  Butowsky (“Plaintiff”) has responded to Defendants’ objections (Dkt. 141). Plaintiff’s response

  further establishes that the Magistrate Judge applied the wrong legal standards to Defendant’s

  request to designate responsible third parties, and, mischaracterizes the relevant alleged harm.

  Plaintiff does not oppose this Motion, and Defendants respectfully request leave of Court to file

  the attached reply.




  UNOPPOSED MOTION FOR LEAVE TO FILE REPLY IN SUPPORT OF OBJECTIONS TO
  ORDER ON MOTION FOR LEAVE TO DESIGNATE RESPONSIBLE THIRD PARTIES                           Page 1
Case 4:18-cv-00442-ALM-CMC Document 150 Filed 06/08/20 Page 2 of 3 PageID #: 7856



        DATED: June 8, 2020

                                         Respectfully submitted,

                                         HAYNES AND BOONE, LLP

                                         By:/s/ Laura Lee Prather
                                         Laura Lee Prather
                                         State Bar No. 16234200
                                         laura.prather@haynesboone.com
                                         Wesley D. Lewis
                                         State Bar No. 24106204
                                         wesley.lewis@haynesboone.com
                                         600 Congress Avenue, Suite 1300
                                         Austin, Texas 78701
                                         Telephone:      (512) 867-8400
                                         Telecopier:     (512) 867-8470

                                         David H. Harper
                                         State Bar No. 09025540
                                         david.harper@haynesboone.com
                                         2323 Victory Avenue, Suite 700
                                         Dallas, Texas 75219
                                         Telephone:      (214) 651-5000
                                         Telecopier:     (214) 651-5940

                                         David J. Bodney
                                         admitted pro hac vice
                                         bodneyd@ballardspahr.com
                                         Ian O. Bucon
                                         admitted pro hac vice
                                         buconi@ballardspahr.com
                                         BALLARD SPAHR LLP
                                         1 E. Washington Street, Suite 2300
                                         Phoenix, Arizona 85004-2555
                                         Telephone:      602.798.5400
                                         Fax:            602.798.5595

                                         Attorneys for Defendants




  UNOPPOSED MOTION FOR LEAVE TO FILE NOTICE OF SUPPLEMENTAL
  EVIDENCE IN SUPPORT OF MOTION TO COMPEL UNDER SEAL                          Page 2
Case 4:18-cv-00442-ALM-CMC Document 150 Filed 06/08/20 Page 3 of 3 PageID #: 7857



                                CERTIFICATE OF CONFERENCE

            The undersigned counsel certifies that counsel has complied with the meet and confer

  requirement in Local Rule CV-7(h). On June 5, 2020 the parties conferred by e-mail. Plaintiff is

  unopposed to the relief sought in this Motion.

                                                         /s/ Laura Lee Prather
                                                         Laura Lee Prather




                                   CERTIFICATE OF SERVICE


            The undersigned counsel certifies that on June 8, 2020, the foregoing document was

  electronically submitted to the Clerk of the U.S. District Court for the Eastern District of Texas,

  using the electronic case filing system, which will send notification of such filing to all counsel of

  record.



                                                         /s/ Laura Lee Prather
                                                          Laura Lee Prather




  UNOPPOSED MOTION FOR LEAVE TO FILE NOTICE OF SUPPLEMENTAL
  EVIDENCE IN SUPPORT OF MOTION TO COMPEL UNDER SEAL                                             Page 3
